Citation Nr: 1400550	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  06-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD and pseudofolliculitis barbae.  The Veteran appealed. 

In January 2010, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further development.  Thereafter, in a rating decision issued in May 2012, the AMC granted service connection for pseudofolliculitis barbae.  Consequently, the benefits sought on appeal as to that disability have been granted in full and there is no further action that need be taken by the Board as to that issue.  The Board does, however, continue to have jurisdiction over the remaining issue as listed on the title page.

The Board remanded the case for further development in February 2013 and September 2013.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran was scheduled for two hearings before the RO in March 2008 and November 2010.  The Veteran failed to appear for the March 2008 hearing, which the Board noted was due to the hearing notice being sent to the wrong address.  Part of the January 2010 remand was to provide the Veteran with another opportunity for a hearing.  On remand, a hearing was scheduled at the RO in November 2010, but the Veteran cancelled it.  The Veteran has not requested another hearing and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDING OF FACT

The Veteran's psychiatric disorder was first demonstrated many years after service and has not been shown by competent evidence to be causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Prior Board Remands

The Board observes that this case was previously remanded in January 2010, February 2013, and September 2013.   The purpose of the January 2010 remand included providing the Veteran with corrective notice, scheduling him for a personal hearing, and associating updated VA medical center (VAMC) treatment records with the claims file.  In May 2010, the Veteran was provided with appropriate notice, a personal hearing was scheduled for November 2010, and updated VAMC treatment records from Birmingham and Tuscaloosa were associated with the claims file.  In February 2013, the case was remanded by the Board in order to obtain Social Security Administration (SSA) records, a release form for Windy Hill Hospital, medical records from the Palm Beach VAMC and a VA mental health examination.  In May 2013, a formal finding of unavailability of the Veteran's Palm Beach VAMC records was issued.  In June 2013, the Veteran was provided with a VA mental health examination and SSA records were associated with his claims file.  The Veteran did not complete and return the necessary authorization forms for Windy Hill Hospital.  In September 2013, the Board found it necessary to remand the case in order to obtain updated VAMC treatment records and an addendum VA medical opinion.  In September 2013, an addendum VA mental health medical opinion was provided and updated Birmingham VAMC records were obtained.  The June 2013 VA mental health examination and September 2013 VA addendum opinion are adequate.  See 38 C.F.R. § 3.159(c)(4).  It appears there was substantial compliance with the prior remand orders and the Board may continue with its determination.  Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

II.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in May 2010 and August 2011 letters.

As for the duty to assist, the Veteran's service treatment records, private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran is in receipt of disability benefits from the SSA and those records have been obtained.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  
	
One VA examination and one VA medical opinion have been provided in connection with the current claim for service connection for a psychiatric disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The June 2013 VA mental health examination and September 2013 addendum medical opinion are adequate as the VA examiner considered the entire record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III.    Service Connection

The Veteran contends that service connection is warranted for a psychiatric disorder, specifically schizoaffective disorder.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between in-service events and a psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed psychiatric disorder and to address the question of whether his active duty service caused his psychiatric disorder.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Initially, the Board finds the record establishes the presence of a current mental health disability.  Records of treatment from the Birmingham VAMC document the Veteran being diagnosed with depression in January 2004, major depressive disorder and PTSD secondary to childhood abuse in February 2004, schizophrenia in September 2010, and schizoaffective disorder, bipolar type in June 2013.

The Board must now determine whether the Veteran's currently diagnosed mental health condition is etiologically related to his active military service.  Service treatment records (STRs) do not indicate such a relationship; they are negative for any evidence of a psychiatric condition.  During the Veteran's medical examinations in March 1974 upon entrance, December 1976 and February 1978 upon separation, he was found to be psychiatrically normal.  Additionally, the Veteran provided a history of no depression or excessive worry and no nervous troubles of any sort in his Reports of Medical History from March 1974 and August 1977.  

The STRs document that in February 1978, the Veteran was counseled for "personal problems" and received a referral to the Chaplain.  However, the Veteran stated that this counseling was due to marital issues.  See Statement in Support of Claim, May 2004 ("My marriage failed and I was receiving counseling from the Chaplain . . ."); see also Tuscaloosa VAMC, Mental Health Education Note, August 2005 (during service Veteran caught his wife with a staff sergeant, which led to his divorce).  The Veteran and his wife subsequently divorced in October 1978.  Thus, there is no evidence of complaints, treatment, or diagnosis of a psychiatric disorder in the Veteran's STRs.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran was diagnosed with dependence on opiates, crack and alcohol in October 1996, he was first recognized as having psychiatric issues, independent from substance abuse issues, in January 2004, approximately 26 years post-service.  This long period after service without any documentation of psychiatric problems weighs against the Veteran's claim for direct service connection for a psychiatric disorder.

The Board also finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed mental health condition and service.  The record contains a non-speculative and highly probative VA medical examination and addendum VA medical opinion.  The Veteran underwent a VA mental health examination in June 2013, wherein he was diagnosed as having schizoaffective disorder, bipolar type.  In the September 2013 addendum medical opinion, the VA examiner clearly opined that the Veteran's schizoaffective disorder, bipolar type, was less likely than not incurred in or caused by service.  The rationale provided was that schizoaffective disorder has a genetic basis and often emerges in the absence of external stressors.  Additionally, the VA examiner found no record that the Veteran received treatment for any mental illness during his time in the military.  The one notation of receiving counseling for a personal issue in his STRs was related to the Veteran's marital issues.  The VA examiner also opined there is no clear evidence that the military stressors recounted by the Veteran, including being threatened and assaulted by a drill instructor, seeing a recruit cut his wrists and another shoot himself, and dealing with a stressful occupation as a military police office, are related to his current schizoaffective symptoms.  This VA medical opinion was rendered following a complete review of the Veteran's claims file and includes a well-reasoned rationale supporting the examiner's conclusion.  This opinion is therefore afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has considered the statements of the Veteran connecting his current schizoaffective disorder to in-service events.  However, as a lay person, the Veteran is not competent to opine as to such a complex medical etiology.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his schizoaffective disorder cannot be accepted as competent evidence.  Id.

In sum, the Veteran's service treatment records do not reflect any complaints, treatment or diagnosis of a psychiatric disorder, the Veteran was not diagnosed with a psychiatric disorder until approximately 26 years after his separation from active duty service, and the June 2013 VA examination and September 2013 VA addendum opinion show that the Veteran's schizoaffective disorder is not related to service.  Thus, the weight of the competent evidence of record is against a link between the claimed disability and the Veteran's active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


